Name: Commission Regulation (EC) No 1156/96 of 26 June 1996 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: regions of EU Member States;  production;  animal product;  means of agricultural production;  economic policy;  trade
 Date Published: nan

 27. 6. 96 EN Official Journal of the European Communities No L 153/17 COMMISSION REGULATION (EC) No 1156/96 of 26 June 1996 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community pure-bred breeding animals originating in the Commun ­ ity which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92, it is necessary to amend Commission Regulation (EC) No 1487/95 (3), as last amended by Regulation (EC) No 1001 /96 (4), in order to determine for the pigmeat sector and for the 1996/97 marketing year, on the one hand, the quantities of meat of the forecast supply balance with benefit from an exemption from the duty on imports from third countries or from an aid for deliveries proceeding from the rest of the Community, and on the other hand, the quantities of HAS ADOPTED THIS REGULATION: Article 1 Annex I, II and III to Regulation (EEC) No 1487/95 are hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 260, 31 . 10 . 1995, p. 10 . (3) OJ No L 145, 29. 6. 1995, p. 63. H OJ No L 134, 5. 6. 1996, p. 10 . No L 153/ 18 EN Official Journal of the European Communities 27. 6. 96 ANNEX 'ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period from 1 July 1996 to 30 June 1997 l Number CN code Description of goods or quantity \ I (tonnes) ex 0203 Meat of domestic swine, fresh or chilled,  ex 0203 Meat of domestic swine, frozen 19 000 (') (') Of which 5 000 tonnes for processing and/or packaging. ANNEX II Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 000 9,4 0203 22 11 100 14,1 0203 2219 100 9,4 0203 29 11 100 9,4 0203 29 13 100 14,1 0203 29 15 100 9,4 0203 29 55 1 1 0 16 NB: The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87. ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period from 1 July 1996 to 30 June 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 200 483  female animals 4 000 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'